Citation Nr: 1703921	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hydronephrosis, to include colon cancer, to include as due to Agent Orange, for substitution and accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971, with confirmed service in the Republic of Vietnam during the Vietnam War (defined as the period from January 9, 1962, to May 7, 1975).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denied service connection for a kidney condition.  The Veteran perfected a substantive appeal of this decision in October 2010.  The claim was denied by the Board in March 2014.

The Veteran then appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, while the matter was pending at the Court, VA's Office of General Counsel and Appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2014 decision.  Later that month, the Court issued an Order that vacated the March 2014 decision and remanded this matter to the Board.  

In June 2015, the Board remanded the claim to the RO to obtain a VA opinion regarding the nature and etiology of the Veteran's hydronephrosis.  The requested opinion was obtained in May 2016, and this case is once again before the Board for appellate consideration of the issue on appeal.

The Veteran died in May 2014, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U. S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to certain herbicide agents.

2.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's diagnosed hydronephrosis and colon cancer were causally related to his active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hydronephrosis, to include colon cancer, for substitution and accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A veteran who had active military service in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If such exposure occurred, the veteran is entitled to a presumption of service connection for those disorders listed under 38 C.F.R. § 3.309(e).  Neither hydronephrosis nor colon cancer is listed among the disorders entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e).

Even when presumptive service connection is not appropriate, however, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Accordingly, the Board will also consider whether service connection is warranted for hydronephrosis, to include colon cancer, on a direct-incurrence basis.

With regard to the first Hickson element, the Veteran's VA medical center (VAMC) treatment records reflect diagnoses of colon cancer and hydronephrosis during the period on appeal.  Accordingly, a current disability is demonstrated. 

With respect to the second Hickson element, in-service disease or injury, the Veteran served in Vietnam during the Vietnam War, thus his exposure to herbicides is conceded.  The second Hickson element is therefore met as to an in-service injury.

Regarding the third Hickson element, medical evidence of nexus, hydronephrosis and colon cancer are not diseases for which a nexus with herbicide exposure is presumed.  38 C.F.R. § 3.309(d).  Therefore, presumptive service connection based on herbicide exposure is not available in this case.  However, the Veteran may still establish service connection on a direct-incurrence basis.  Combee, 34 F.3d at 1039.  

In January 2015, the Appellant's representative submitted a private medical opinion from Dr. V. C., who reviewed the Veteran's complete claims file, as well as relevant medical literature.  Dr. V. C. noted that the Veteran was initially diagnosed with colon cancer in August 2004 and underwent treatment.  The cancer recurred in August 2008 as a pelvic mass, and the Veteran was subsequently treated with stents to relieve the resulting hydronephrosis.  He died on May [redacted], 2014, with colon cancer listed as the cause of death.  

Following a discussion of epidemiologic and toxicologic studies that indicate a relationship between Agent Orange and colon cancer, Dr. V. C. opined that the chemicals in herbicides cause many cancers in many locations including the colorectal area.  In addition, Dr. V. C. stated that chemicals are "cancer promoters," meaning they affect susceptible cell processes in many ways.  For these reasons, Dr. V. C. concluded that it is at least as likely as not that the Veteran's colorectal cancer was caused by his exposure to herbicides while in Vietnam.   

In May 2016, the RO obtained a VA medical opinion in accordance with the Board's June 2015 remand.  The opining clinician reviewed the Veteran's claims file, including his treatment history for hydronephrosis and colon cancer.  Based on this evidence, as well as consideration of relevant medical literature, the clinician opined that it is at least as likely as not that the Veteran's hydronephrosis, to include colon cancer, was caused by his presumed exposure to Agent Orange.  The clinician noted that the Veteran's job functions in Vietnam, where his military occupational specialty was heavy truck driver, put him at increased risk for herbicide exposure, as he was out in the field driving and potentially loading and unloading trucks.  In addition, the clinician cited favorably to Dr. V. C.'s positive nexus opinion.  

Both Dr. V. C.'s January 2015 opinion and the May 2016 VA opinion are considered highly probative, as they are based on thorough review of the Veteran's claims file and are accompanied by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  As the record contains two positive nexus opinions, each supported by adequate rationale, and no negative opinions, the probative evidence of record is at least in equipoise as to whether the Veteran's hydronephrosis, to include colon cancer, was caused by or otherwise etiologically related to his exposure to herbicides during service.  

Accordingly, the criteria for service connection for hydronephrosis, to include colon cancer, are met, and the Appellant's claim for service connection for substitution and accrued benefits purposes is granted, subject to the controlling laws and regulations that govern awards of VA compensation.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.400; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the Board is granting the Veteran's claim herein, further discussion of the VCAA is unnecessary.




ORDER

Service connection for hydronephrosis, to include colon cancer, for substitution and accrued benefits purposes, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


